Exhibit 10.26




 
 
THE CLOROX COMPANY
NON-EMPLOYEE DIRECTORS EQUITY AWARD POLICY
 
Effective as of November 15, 2017
 
The Board of Directors (the “Board”) of The Clorox Company (the “Company”) has
approved this director compensation equity award policy (the “Policy”), which
establishes an annual dollar limit on the value of equity-based awards covering
shares of the Company’s common stock, par value $1.00 per share, that can be
granted to a director of the Company who is not an employee of the Company
(each, a “Non-Employee Director”) under The Clorox Company 2005 Stock Incentive
Plan, as amended to date (or any successor plan) (the “Plan”), effective as of
November 15, 2017.
 
The aggregate grant date fair value (computed as of the date of grant in
accordance with applicable financial accounting rules) of all equity-based
awards granted to any Non-Employee Director for service as a member of the Board
during any single fiscal year of the Company (not including shares of common
stock or deferred stock units granted in lieu of retainers or other cash
payments for service as a Non-Employee Director), shall not exceed $500,000,
with such limit to be increased to 2x the foregoing limit for the Non-Employee
Director who serves as the lead director or independent chair of the Board.






